Case 3:18-cv-01011-TJC-JRK Document 111 Filed 03/01/21 Page 1 of 1 PageID 14414




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION
 BRENDAN HANEY, GERALD REED, and
 TROY SMITH, individually and on behalf
 of all others similarly situated,
         Plaintiffs,
 v.                                     Case No.: 3:18-cv-1011-J-32JRK

 COSTA DEL MAR, INC.,
 a Florida corporation,
        Defendant.
 ______________________________________/

  NOTICE OF FILING THE DECLARATION OF CAMERON R. AZARI, ESQ.
       ON IMPLEMENTATION OF SETTLEMENT NOTICE PLAN

         Plaintiffs hereby give notice of filing the Declaration of Cameron R. Azari,

 Esq. on Implementation of Proposed Settlement Notice Plan, which is attached

 hereto as Exhibit 1.

 Dated: March 1, 2021                   HOLLAND & KNIGHT LLP

                                        /s/ Peter P. Hargitai
                                        Peter P. Hargitai (FBN 85375)
                                        peter.hargitai@hklaw.com
                                        Joshua H. Roberts (FBN 042029)
                                        joshua.roberts@hklaw.com
                                        Laura B. Renstrom (FBN 108019)
                                        laura.renstrom@hklaw.com
                                        Michael M. Gropper (FBN 105959)
                                        michael.gropper@hklaw.com
                                        50 North Laura Street, Suite 3900
                                        Jacksonville, Florida 32202
                                        Telephone: (904) 353-2000
                                        Facsimile: (904) 358-1872

                                        Attorneys for Plaintiffs and the Class


 #82429313_v1
